Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-6, drawn to tool including a force exertion mechanism with each retracting arm touches the internal surface of the pipe, classified in F16L55/07.
II.	Claim 7, drawn to a tool including a first force exertion mechanism and a second force exertion mechanism acting on the first and second retracting arms about first and second pivot pins respectively, such that in operation when the tool is inserted inside the pipe, each roller touches the internal surface of the pipe due to an outward force exerted by the first and second retracting arms, classified in B05C7/08.
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination claim 7 does not require “a hollow tube for carrying a spray painting gun” and “each retracting arm touches the internal surface of the pipe due to an outward force exerted thereon”.  The subcombination has separate utility such as a fixture for holding a cleaning nozzle to be mounted in an adjustable position in a pipeline.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search for example, searching different classes/subclasses or electronic resources, or employing different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
In a telephone call from M. Susan Spiering on September 30, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention there being no allowable generic or linking claim.
Specification
The use of the terms “Nova-Plate”, “Orbiter”, etc. which may be a trade name or a mark used in commerce, has been noted in this application. If the terms are trade names or marks they should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
“ retracting arms assemblies” . A suggested revision is:                                                 “ retracting arm assemblies”
 Claim 5 is objected to because of the following informalities:  
“ each projectable arm” . A suggested revision is: “each retractable arm”.  
Claim 6 is objected to because of the following informalities:  
“ a painting instrument” . A suggested revision is: “the spray painting instrument”.  
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “force exertion mechanism” in claim 1,  “spring loaded mechanism” in claim 5, and  “ spray painting instrument” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060266134 A1 to MacMillan et al (hereinafter MacMillan) and US Pat. Num. 4,537,136 to Brian Douglas (hereinafter Douglas).
Regarding claim 1,  MacMillian teaches a tool for holding a spray painting instrument for painting an internal surface of a pipe (duct), the tool comprising: a central hub, wherein the central hub includes a hollow tube (32) for carrying the spray painting gun (78) and at least two projections ( 70, 72) extending outwardly from an outer surface of the hollow tube (32);   first (40b, 44b,38) and second retracting arm assemblies (42a, 46a, 38), corresponding to each of the at least two projections, wherein each of the first and second retracting arm assemblies includes a first retracting arm (40b, 44b)  and a second retracting arm(42a, 46a), such that in operation when the tool is inserted inside the pipe, each retracting arm (portion of arm terminating at 68)  touches the internal surface of the pipe due to an outward force exerted thereon, and the tool is movable inside the pipe. (See MacMillian, Figs. 1, 3, 10, and 18.)   Examiner is considering portion (68) to be part of each retracting arm, and to be meet the limitation of part of an arm which touches the internal surface of the pipe. 
MacMillian does not explicitly teach wherein each of the at least two retracting arm assemblies includes a corresponding force exertion mechanism. 
Douglas is directed to pipeline vehicle. 
Douglas teaches first (28) and second springs (28), wherein the first and second springs connect second ends to the first (20) and second retracting arms (20). (See Douglas, Fig. 1 and col. 2, lines 3-15.) Examiner is considering these springs to be equivalent to a corresponding force exertion mechanism.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include wherein each of the at least two retracting arm assemblies includes a corresponding force exertion mechanism, because Douglas teaches this structure allows the arms to be urged equally outward to bring the wheels into the inner wall of the pipe. (See Douglas, Fig. 1 and col. 2, lines 3-15.)
Regarding claim 1, MacMillian does not explicitly the tool engages curves of the pipe wherein said curves have angles up to 90-degrees. 
Douglas teaches the tool adjusts automatically to different pipe diameters (See Douglas, Fig. 1 and col. 2, lines 3-16.) 
Examiner is a considering a spring biased tool to be capable of adjusting to different pipe diameters including curves of up to 90 degrees.
Douglas teaches the dimension of the vehicle can be adjusted to improve ability to negotiate bends (in the duct or pipeline). (See Douglas, Figs. 1 and 3, col. 4, lines 10-16.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the tool engage curves of the pipe wherein said curves have angles up to 90-degrees with a reasonable expectation of success, to the select the proper material arm length and spring with properly adjustable bias, as a result-effective variable(s), in order to improve the ability of the device to negotiate bends in the duct or pipe. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)). (See Douglas, Figs. 1 and 3 and col. 2, lines 3-15 and col. 3, lines 30-45 and col. 4, lines 10-16.) 
Claim 1 recites intended use clauses (i. e. when … inserted inside;  movable inside the pipe, tool engages curves of the pipe, ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The device of MacMillan in view of Douglas would be capable of the intended use clauses and as a results meets the claim limitation.
Intended use language is located in the preamble of claim 1 (tool for holding a spray painting instrument for painting an internal surface of a pipe).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The device of MacMillan in view of Douglas would be capable of the intended use and as a results meets the claim limitation.
Regarding claim 2, MacMillian does not explicitly teach the tool adjusts automatically to different pipe diameters. 
Douglas teaches the tool adjusts automatically to different pipe diameters (See Douglas, Fig. 1 and col. 2, lines 3-16.) Examiner is a considering a spring biased tool to be capable of adjusting to different pipe diameters.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to allow the tool to adjust automatically to different pipe diameters, because Douglas teaches this structure allows the arms to be urged equally outward to bring the wheels into the inner wall of the pipe. (See Douglas, Fig. 1 and col. 2, lines 3-15.)  
Claim 2 recites an intended use clause (i. e. adjusts automatically). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The device of MacMillan in view of Douglas would be capable of the intended use and as a results meets the claim limitation.
Regarding claim 3, MacMillian does not explicitly teach the tool manufactured to fit pipe diameters of two to ten inches. 
Douglas teaches the tool adjusts automatically to different pipe diameters (See Douglas, Fig. 1 and col. 2, lines 3-16.) Examiner is a considering a spring biased tool to be capable of adjusting to different pipe diameters.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the tool manufactured to fit pipe diameters of two to ten inches with a reasonable expectation of success, to the select the proper material arm length, as a result-effective variable, in order to provide the vehicle fit to the appropriate sized pipe. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)). (See Douglas, Figs. 1 and 3 and col. 2, lines 3-15 and col. 3, lines 30-45.)
 Regarding claim 4, MacMillian does not explicitly teach the tool manufactured to fit pipe diameters of four to eight inches. 
Douglas teaches the tool adjusts automatically to different pipe diameters (See Douglas, Fig. 1 and col. 2, lines 3-16.) Examiner is a considering a spring biased tool to be capable of adjusting to different pipe diameters.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the tool manufactured to fit pipe diameters of four to eight inches with a reasonable expectation of success, to the select the proper material arm length, as a result-effective variable, in order to provide the vehicle fit to the appropriate sized pipe. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)). (See Douglas, Figs. 1 and 3 and col. 2, lines 3-15 and col. 3, lines 30-45.)
Regarding claim 5, MacMillian teaches wheels (68) mounted on the end of each projectable arm. (See MacMillian, Abstract and paragraph 75 Figs. 1, 3, 10, and 18.)  
MacMillian does not explicitly teach the retracting arm assemblies comprise a spring loaded mechanism.
Douglas teaches the tool adjusts automatically to different pipe diameters (See Douglas, Fig. 1 and col. 2, lines 3-16.) 
Douglas teaches the retracting arm assemblies (20) comprise a spring loaded mechanism (28) . (See Douglas, Fig. 1 and col. 2, lines 3-16.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the retracting arm assemblies comprise a spring loaded mechanism, because Douglas teaches the spring would enable the tool to adjust automatically to different pipe diameters. (See Douglas, Figs. 1 and 3 and col. 2, lines 3-15 and col. 3, lines 30-45 and col. 4, lines 10-16.)
 Regarding claim 6, MacMillian teaches the tool further comprises a painting instrument having a spray nozzle (86a), a paint hose (116), and an air hose (110,112, 114) secured in the central hub for uniformly painting the internal surface of the pipe. (See MacMillian, Abstract and paragraph 75 Figs. 1, 3, 10, and 18.)  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 11,065, 630 B2 (hereinafter ‘630) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Patent ‘630 teaches a tool for holding a spray painting instrument for painting an internal surface of a pipe,  the tool comprising: a central hub, wherein the central hub comprises a hollow tube for carrying a spray painting gun (instrument) and at least two projections extending outwardly from an outer surface of the hollow tube;  a first retracting arm assembly and a second retracting arm assembly, corresponding to each of the at least two projections,
 wherein each of the at least two retracting arms assemblies includes a first and second retracting arm and a corresponding force exertion mechanism (first and second springs), 
such that in operation when the tool is inserted inside the pipe, each retracting arm (roller) touches the internal surface of the pipe due to an outward force exerted thereon, and
 wherein the tool is movable inside the pipe and the tool engages curves of the pipe wherein said curves have angles of up to 90 degrees.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717